Exhibit 10.2

 

Schedule Required by Instruction 2 to Item 601
of Regulation S-K

 

Name of Executive Officer
Signing Waiver Letter

 

Leonard Shaykin

Gordon Link

Kai Larson

 

Tapestry Pharmaceuticals, Inc

4840 Pearl East Circle, Suite 300W

Boulder, CO 80301

 

Re:  Employment Agreement of October 1, 2001 (the “Employment Agreement”)

 

Gentlemen:

 

I refer you to paragraph 6(f) of the Employment Agreement. Capitalized terms not
defined in this letter have the meanings given them in that Employment
Agreement.

 

Please be advised that the undersigned Executive hereby waives any right to
assert that he has Good Reason to resign from employment with the Company if the
Company fails to comply with section 6(f)ii of the Employment Agreement. This
waiver is limited solely to any Change of Control that may be deemed to have
occurred as a result of the acquisition of beneficial ownership of securities of
the Company by investors (the “Investors”) in the private placement described in
the preliminary proxy statement of the Company filed with the Securities and
Exchange Commission on February 6, 2006.

 

This waiver shall not apply to any other acquisition of stock or other
transaction that results in a Change of Control, including a Change of Control
that results from the acquisition of beneficial ownership of additional
securities of the Company by an Investor. Furthermore, this waiver shall be null
and void if, in the reasonable opinion of the Executive, any Investor takes
action to change the Company’s business or management in a manner materially
detrimental to either the Company’s business and operations or to the
Executive’s interest as an employee of the Company. Such action could include,
without limitation, any action affecting the Company’s strategic direction,
management, corporate governance, compensation or personnel. For the avoidance
of doubt, the exercise by SSF of its right to designate up to two persons for
election to the Company’s board of directors shall not of itself constitute the
taking any such action

 

Executive shall give the Company notice promptly if he determines that action
has been taken rendering this waiver to be null and void.

 

Very truly yours,

 

 

[Executive]

 

--------------------------------------------------------------------------------